Citation Nr: 0409419	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-02 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1972 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO) that, in relevant part, denied the claim 
for service connection for bilateral injury to the knees, 
claimed as residuals of a left knee injury.  The veteran has 
timely perfected an appeal of this determination to the 
Board.  In July 2003, the Board remanded the appeal for 
further development.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Right knee disorder is related to or due to an incident 
in service.  

3.  Left knee disorder is not related to or due to any 
incident in service.


CONCLUSIONS OF LAW

1.  Right knee disorder was incurred in military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  Left knee disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board observes that the President recently signed into 
law the Veterans Claims Assistance Act of 2000 (hereinafter 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
This liberalizing law and its implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Recently, the U.S. Court of Veterans Appeals held that a 
service-connection claimant must be given a VCAA-complying 
notice before an initial unfavorable agency of original 
jurisdiction decision on the claim.  Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  Such a notice letter consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
422.

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence necessary 
to substantiate his claim.  In a September 2002 letter, VA 
informed the veteran of the evidence necessary to 
substantiate a claim for service connection.  Additionally, 
the veteran was provided with a copy of the appealed November 
2002 rating decision, the January 2003 statement of the case, 
the July 2003 Board remand, and an October 2003 supplemental 
statement of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain on his behalf.  Specifically, 
the September 2002 letter informed the veteran that VA would 
obtain relevant records including medical records, employment 
records, or records from any federal agencies.  The letter 
informed the veteran that he must adequately identify any 
such records so that VA could obtain them on his behalf.  
Additionally, the letter informed the veteran that it is his 
responsibility to ensure that VA receives all of the records.  
Furthermore, the letter asked the veteran to inform VA of any 
additional information or evidence that the veteran wanted VA 
to obtain on his behalf.  Additionally, in a February 2003 
letter, VA provided the veteran with another opportunity to 
submit any additional evidence concerning his appeal.  Thus, 
the Board finds that the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, the Board finds that VA has 
made reasonable efforts to inform the veteran that he could 
submit any information or evidence in support of his claim.  
See Pelegrini v. Principi, supra.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, postservice VA and private medical 
records, and assertions made by the veteran in support of his 
claim.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to service connection for a right knee disorder 
and for a left knee disorder poses no risk of prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  


II.  Factual Background

The veteran's service medical records show one complaint for 
left leg pain and several complaints for right knee pain.  In 
February 1973, the veteran complained of pain in the 
popliteal fossa area of the left leg with walking.  Physical 
examination found the leg to be within normal limits.  In 
August 1973, the veteran complained of injury to his right 
knee playing baseball.  The knee was swollen.  Later that 
month, the veteran complained of pain on limits of motion 
after having twisted it a couple of days earlier.  Physical 
examination found full range of motion with no swelling, 
locking, effusion, or point tenderness.  The impression was 
that of possible ligamentous injury.  A September 1973 note 
reported no effusion or crepitus of the right knee.  A 
January 1974 separation examination found no disorder of 
either left or right knee.  Lastly, in a March 1974 
statement, the veteran reported no change in his medical 
condition since his last separation examination.  

In a February 2002 private medical report, W. Ou, M.D., 
stated that the veteran had been complaining of right hip and 
knee discomfort.  Additionally, a March 2002 report by Dr. Ou 
indicates that the veteran had right knee pain and that he 
had a previous arthroscopy.  

The veteran underwent a VA examination in September 2002, at 
which time he reported that he had injured his left knee in 
1972 while marching in service.  He also stated that, 10 
years ago, he suffered a fall from a truck injuring his right 
knee that required arthroscopic surgery.  In addition, he 
stated that the right knee has become more painful in the 
last year, and that he was taking a prescription pain 
medication, noting previous inefficacy of nonsteroidal anti-
inflammatory drugs.  

The examiner noted no effusion, tenderness on palpation, or 
pain on range of motion for either knee.  As for range of 
motion, the examiner observed 0 to 110 degrees in the right 
knee and 0 to 115 degrees in the left knee.  Additionally, 
the examiner noted no instability with antero-posterior and 
medio-lateral tests, muscle strength of 5/5, deep tendon 
reflexes of 0-+ in the lower extremities, and intact 
superficial sensory.  

The examiner also reviewed private magnetic resonance imaging 
(MRI) studies dated in June 2002 that the veteran brought to 
the examination.  Regarding the right knee, the examiner 
reported lateral meniscal truncation and deformity likely 
reflecting sequelae of menisectomy; small free edge tear of 
the lateral meniscal remnant; intact cruciate ligaments; and 
moderate chondromalacia of the lateral femoral condyle 
anterior weight bearing convexity.  Regarding the left knee, 
the examiner reported a posterior horn medial meniscal tear; 
grade I medial collateral ligament (MCL) sprain; intact 
cruciate ligaments; and focal grade III-IV patellar 
chondromalacia.

The examiner then diagnosed the veteran with left knee 
chronic pain status post injury during the service with 
recent MRI showing medial meniscal tear, grade MCL sprain, 
and chondromalacia; and right knee chronic pain with a 
history of injury 10 years ago and recent MRI showing 
sequelae of menisectomy, small free edge tear of the lateral 
meniscal remnant, intact cruciate ligaments, and moderate 
chondromalacia of the lateral femoral condyle.  The examiner 
opined that the left knee pain is more likely than not due to 
his injury during the service, but that the right knee pain 
seems more related to the second injury 10 years ago and not 
directly related to the initial injury.  

The veteran underwent another VA examination in May 2003, at 
which time he stated that he had complained of pain and 
discomfort in his right knee during basic training.  He 
further stated that he had been seen several times at 
dispensaries in Germany and had been diagnosed as having 
sprains which were treated on a symptomatic basis.  The 
examiner reported that there was no apparent injury to the 
veteran's left knee while in service.  Additionally, the 
veteran stated that he had periodic difficulties with both 
knees over with years following discharge with some painful 
experiences on heavy lifting and straining, and that he had 
been involved in an industrial accident in 1990.  He 
explained that he had fallen off the back of a truck and 
suffered a serious injury to his right knee, that he had been 
diagnosed as having a ruptured cartilage of his right knee, 
and that he had undergone arthroscopic surgery with removal 
of the cartilage.  The veteran added that, following surgery, 
he continued to have problems with his right knee, and he 
also developed some problems with his left knee.  He stated 
that he had recurrent pain and discomfort and some limitation 
of motion of both knees.  

The examiner reported that the veteran had MRI studies of his 
knees in June 2002.  The examiner noted that the right knee 
had the findings of sequelae of menisectomy; a small tear of 
the lateral meniscus remnant; intact cruciate ligaments; and 
moderate chondromalacia of the lateral femoral condyle.  The 
examiner noted that x-rays of the veteran's left knee 
revealed a possible meniscus tear of the posterior medial 
meniscus; a sprain of the MCL; intact cruciate ligaments; and 
patellar chondromalacia.  

The examiner stated that examination of the veteran's right 
knee revealed some arthroscopic scars medial and lateral to 
the patella; slightly limited range of motion in that he had 
flexion to about 130 degrees and extension to 0 degrees; and 
negative Lachman and McMurray tests.  Additionally, 
examination of the left knee revealed no scars; flexion 
almost to normal range of 140 degrees; extension to 0 
degrees; and negative Lachman and McMurray tests.  The 
examiner then made the following diagnoses: service-connected 
problems with the right knee starting in 1973 with medical 
attention at dispensaries in Germany; industrial accident in 
1990 with injury to the right knee resulting in a ruptured 
meniscus and requiring arthroscopic surgery and menisectomy, 
and that it was definitely an industrial accident; and 
recurrent sprains of the left knee with some evidence of 
possible meniscal injury which is not service-connected, with 
minimal loss of range of motion and inconclusive evidence for 
a ruptured meniscus by physical examination.

In October 2003, the veteran underwent another VA examination 
with the same examiner who conducted the May 2003 
examination.  The examiner reported that the veteran stated 
that he had been involved in an industrial accident in 1990 
in which he suffered serious injury to his right knee, a 
ruptured cartilage of the knee, and underwent arthroscopic 
surgery with removal of the cartilage.  The examiner reported 
that postoperatively the veteran continued to have problems 
with his right knee, and that at that time he was found to 
have a small tear of a lateral meniscus remnant, intact 
cruciate ligaments, and chondromalacia of the lateral femoral 
condyle.  The examiner noted that x-rays of the left knee at 
that time revealed a possible meniscus tear of the posterior 
medial meniscus which was not service-connected or related to 
any problem in the service.  

The examiner began by stating that the disorders of the 
veteran's right knee were service-connected and started in 
1972 when he was diagnosed as having sprains of his right 
knee.  The examiner then acknowledged the veteran's 
postservice injury to his right knee.  The examiner further 
noted that the mention of a left knee disorder was not 
service-connected in his medical records or in the 
examination.  Lastly, the examiner stated that the problem 
with the veteran's left knee was not related to a service-
connected injury and is actually related to a post-service 
problem following the arthroscopic operation on his right 
knee.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

A.  Right knee disorder

Initially, the Board observes that the September 2002 VA 
examination report is inadequate as it relied on facts 
regarding the veteran's injuries to his knees that are not 
supported by the record.  Specifically, the report confused 
the left and right knees in reference to injuries incurred 
during service.  

The Board observes that the veteran complained of and was 
treated for right knee problems during service.  The Board 
also observes the May 2003 VA examiner's diagnosis of 
service-connected problems with the right knee.  The Board 
further observes that the examiner reiterated his original 
diagnosis in a subsequent October 2003 VA report by 
maintaining that the disorders of the veteran's right knee 
were service-connected.  Accordingly, the Board finds that 
service connection for a right knee disorder is warranted.  


A.  Left knee disorder

As noted above, the Board observes that the September 2002 VA 
examination report is inadequate.  

The Board observes that the veteran's service medical records 
contain only one complaint related to his left leg in 
February 1973 and that postservice medical records do not 
show any complaints or diagnoses of a left knee disorder 
until June 2002, which is over 28 years after the veteran's 
separation from service.  In addition, postservice records 
fail to establish a link between his left knee disorder and 
service.  Moreover, the Board observes the May 2003 VA 
examiner's diagnosis of recurrent sprains of the left knee 
with some evidence of possible meniscal injury which is not 
service-connected.  Furthermore, the Board observes that the 
examiner maintained his opinion in the October 2003 VA 
examination report stating that the problem with the 
veteran's left knee was not related to a service-connected 
injury.  

The Board acknowledges the veteran's contentions that he had 
periodic difficulties with both knees over the years 
following discharge, that he developed some problems with his 
left knee following the 1990 surgery on his right knee, and 
that x-rays at that time revealed a possible meniscus tear in 
the left knee.  The Board observes, however, that the veteran 
has not submitted competent evidence establishing a link 
between his left knee disorder and service.  In this regard, 
the Board observes that the veteran, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a left knee disorder; the benefit-of-
the doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a right knee disorder is granted.

Service connection for a left knee disorder is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



